DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 08/17/2021 have been entered and fully considered.  Claims 1-2, 4-8, and 10-20 are pending.  Claims 3, 9, and 21 are cancelled.  Claims 1, 8, 10-11, and 19 are amended.  Claims 1-2, 4-8, and 10-20 are examined herein.

Response to Arguments
Applicant’s arguments regarding unexpected results, see remarks filed 03/23/2021 in view of the amendment filed 08/17/2021, with respect to the rejection of claims 1-2 and 4-21 have been fully considered and are persuasive.  The rejection of claims 1-2 and 4-21 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2014/0054495 A1 discloses a positive electrode material for lithium-ion batteries (Abstract).  The positive electrode material comprises a lithium transition metal oxide powder having the general formula Lia((Niz(Ni1/2Mn1/2)yCox)1-kAk)2-aO2, wherein 2, wherein M=Ni0.6Mn0.2Co0.2 ([0025]).
US 2013/0175469 A1 discloses an aluminum dry-coated and heat treated cathode material precursor suitable for preparation of cathode materials for rechargeable lithium and lithium-ion batteries (Abstract; [0077]).  A layer of alumina (Al2O3) is formed on the surface of the core.  During heat treatment, some of the Al diffuses into the core, but the coating remains ([0051]).  Paulsen ‘469 teaches a doping level of 5 mol% relative to the metal M in the precursor.
US 2017/0025706 A1 discloses nonaqueous electrolytes for lithium ion batteries (Abstract).  The electrolytes comprises a lithium salt, a nonaqueous carbonate solvent, and an additive mixture comprising at least one group A compound, at least one group B compound, and at least one group C compound (Abstract).  The group A compounds include prop-1-ene-1,3-sultone (PES) ([0025]-[0027]).  The group B compounds include 1,5,2,4-dioxadithiane-2,2,4,4-tetraoxide (methylene methane disulfonate) ([0028]-[0033]).  The group C compounds include tris(-trimethyl-silyl)-phosphite (TTSPi) ([0034]-[0036]). In one exemplary embodiment, the electrolyte comprises 2 wt% PES, 1 wt% DTD, and 1 wt% TTSPi (Tables 2, 4, 5).
Journal of Power Sources 299 (2015) 130-138 discloses Li[Ni0.6Mn0.2Co0.2O2
The prior art, either alone or in combination, does not fairly teach or suggest the rechargeable lithium ion battery of claim 1 or the method of claim 19; in particular, the prior art does not fairly teach or suggest the particular combination of features of a positive electrode comprising coated particles, wherein each particle comprises a core and a coating disposed thereon, wherein the core consists of Li, M, and O, and the coating comprises Li, M, O, and Al2O3, wherein M is (Niz(Ni½Mn½)yCox)1-kAk; 0.35 ≤ z ≤ 0.45; 0.18 ≤ x ≤ 0.22; 0.4 ≤ y ≤ 0.6; 0.005 < k ≤ 0.013; x + y + z = 1; and A comprises Al and optionally at least one additional metal dopant selected from Mg, Zr, W, Ti, Cr, V, Nb, B, and Ca, and combinations thereof; and wherein the Li and M are present in the core in a molar ratio of Li to M of at least 0.95 and no greater than 1.10; and a nonaqueous liquid electrolyte comprising an additive mixture comprising, by weight of the nonaqueous liquid electrolyte: 0.3 wt-% to 3 wt-% prop-1-ene-1,3-sultone; 0.1 wt-% to 3 wt-% tris(trimethylsilyl) phosphite; and 0.1 wt-% to 3 wt-% methylene methanedisulfonate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727